Citation Nr: 0319864	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to October 1968.  
He died in December 1992.

The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Hartford, Connecticut.

The Board remanded the claim in February 1997 and May 1999 to 
ensure that the appellant was given a personal hearing before 
the Board, as she had requested.  However, in June 1999, the 
appellant submitted to the RO a statement withdrawing the 
hearing request.  In June 2000, the Board remanded the claim 
for the purpose of development.

REMAND

The claim must be remanded to ensure that it is developed and 
adjudicated in compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), legislation enacted on 
November 9, 2000.

The VCAA contains extensive provisions potentially affecting 
the adjudication of claims for VA benefits.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence and to provide notices pertinent to 
the claim.  Thus, the new statute enhances the previous 
rights of claimants.  

New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA applies to claims for VA benefits that were pending 
before VA as of the date of its enactment or were filed 
thereafter.  See 38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions).  Because the claim presented on 
this appeal was pending before VA on the date of the VCAA's 
enactment, it subject to the new statute, which, because more 
favorable to the claim than is the former law, must be 
observed in this case.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Under the VCAA, VA has a duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice from VA must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The notice must refer to the time period 
established by the VCAA in which evidence may be submitted in 
support of a claim.  See Disabled American Veterans, 327 F.3d 
at 1353-54.

In addition, the VCAA charges VA with a duty to assist the 
claimant with the development of evidence needed to decide 
the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The VCAA also requires VA to obtain a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that a letter that the RO sent to the 
appellant about her claim in June 2002 satisfied the standard 
for notice under section 5103 of the VCAA.  However, it 
cannot be said that in this case, VA has discharged its duty 
to assist a claimant with the development of evidence.

Development of Evidence

The current record lacks the medical findings that are needed 
to decide the claim. 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).  

The evidence brought to bear on this question must be such as 
is competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
When a proposition is medical in nature, such as medical 
etiology, diagnosis, or causation, then usually only evidence 
founded on medical expertise, as opposed to evidence 
consisting of lay opinion or assertions, will be considered 
competent to address it.  Voerth v. West, 13 Vet. App. 117, 
120 (1999).  

His service medical and personnel records show that during 
service, the veteran was hospitalized for psychiatric and 
physical observation, received a diagnosis of schizophrenia 
by a medical board, and was then discharged as being 
physically unfit for duty.  Therefore, it must be determined 
whether service connection should be granted for the 
veteran's psychiatric illness for purposes of the appellant's 
claim.  In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Whether a disability manifested 
after service was due to injury or disease that was incurred 
or aggravated during service is also a medical question that 
must be resolved by medical evidence.  See Grottveit; Voerth.

The question presented by this particular claim is whether 
psychiatric illness manifested by the veteran during service 
and with which, it appears, he suffered up to the time of his 
death was incurred or aggravated during that service and if 
so, whether that illness was a principal or contributing 
cause of his death, which his certificate of death states was 
due to intra-gastric exsanguinations of a gastric wall tumor 
that was secondary to metastatic lung cancer.  

The claims file contains no VA or private medical opinion 
addressing this question.  However, the lay and medical 
evidence now of record supports the conclusion that such an 
opinion should be obtained because it would aid decision of 
the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Therefore, the claim will be remanded so 
that a VA medical opinion may be secured.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).

On remand, the RO should ensure that all of the veteran's 
post-service medical records, both VA and private, that may 
be relevant to the claim have been associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
This development should be accomplished before the VA medical 
opinion is requested.

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to complete the additional evidentiary 
development needed to decide the claim.  However, the Court 
of Appeals for the Federal Circuit held on May 1, 2003 in 
Disabled American Veterans that when the Board readjudicates 
a claim on the basis of evidence it obtained without first 
securing the claimant's waiver of initial consideration of 
that evidence by the agency of original jurisdiction, the 
claimant is denied the right under 38 U.S.C. § 7104(a) to 
"one review on appeal to the Secretary."  38 U.S.C.A. 
§ 7104(a) (West 2002).  Hence, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with the 
statute.  Disabled American Veterans, 327 F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Accordingly, this case is REMANDED for the following actions:


1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002). Any notice given, 
or other action taken, by the RO must 
comply with the holdings of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The appellant should be provided copies 
of the veteran's service medical 
records/service personnel records, as 
requested in a January 2003 written 
statement.

2.  The RO should write to the appellant 
and request that she identify or submit 
any additional evidence or information, 
including private and VA medical records, 
in support of her claim, to include 
records documenting treatment received by 
the veteran since service for psychiatric 
illness and for the diseases (metastatic 
lung cancer and gastric wall tumor) cited 
in his certificate of death.  The 
appellant should be asked to give all 
other information needed to obtain such 
records.

The appellant should then be given 
appropriate time to respond, and the RO 
should attempt to obtain the identified 
records or other information.  The RO 
should document in the claims file all 
attempts to secure this evidence, and 
provide appropriate notice to the 
appellant regarding records or other 
information that could not be obtained.  

3.  Then, the RO should make arrangements 
with a VA medical facility to secure a 
written medical opinion from an 
appropriate specialist.  

The specialist should review pertinent 
documents in the claims file.  The 
medical opinion should address two broad 
questions:  (i) whether the psychiatric 
disorder of the decedent arose during 
service or, if it existed prior to 
service, was made permanently worse 
during service, and (ii) whether the 
psychiatric disorder of the decedent was 
a principal or contributing cause of his 
death.  
In the written opinion, the specialist 
should
(A)  comment on the October 1974 
written evaluation in which George 
J. Rosenbaum, M.D. stated that he 
believed that the decedent had a 
"schizophrenic tendency" before 
service that was "made worse at 
the time of his service in the 
American forces";  
(B)  comment on the July 1968 
report and findings of the medical 
board at Fort Jackson Army Hospital 
and the September 1968 
recommendation of the physical 
evaluation board;
(C)  state whether it is at least 
as likely as not (50 percent 
likelihood or better) that the 
veteran developed a psychiatric 
illness during service or, if it 
appears that he had the psychiatric 
illness before entering service, 
whether it is at least as likely as 
not (50 percent likelihood or 
better) that the psychiatric 
illness was aggravated/made 
permanently worse by one or more 
incidents of his service;
(D)  if the opinion requested in 
subparagraph C is in the 
affirmative, specify what incidents 
of his service (whether psychic 
trauma, physical trauma, including 
any apparent head injury, or both) 
caused the veteran to develop 
psychiatric illness during his 
service or permanently aggravated a 
preexisting psychiatric illness 
during his service;
(E)  regardless of the opinion 
given on whether the psychiatric 
illness of the veteran was related 
to his service, offer an opinion as 
to whether it is at least as likely 
as not (50 percent likelihood or 
better) that his psychiatric 
illness;
	(i)  either singly or jointly 
with some other condition, was the 
immediate or underlying cause of 
his death from cancer in December 
1992 or was etiologically related 
to the immediate or underlying 
causes of his death and thus was a 
principal cause of his death, or
	(ii)  contributed 
substantially or materially to a 
principal cause of death and thus 
was a contributing cause of his 
death, or
	(iii)  caused such 
debilitating effects and impairment 
of his general health that he was 
rendered materially less capable of 
resisting the effects of other 
diseases primarily causing his 
death and thus was a contributing 
cause of his death, or
(iv)  was of such severity as 
to have a material influence in 
accelerating his death and affected 
a vital organ and was itself of a 
progressive or debilitating nature 
and thus was a contributing cause 
of his death.

4.  After all development has been 
completed, the RO should readjudicate the 
claim.  If the claim is not granted, the 
RO should provide the appellant with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
claim.  The appellant then should be 
given appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

